Citation Nr: 1454836	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-03 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a nonservice-connected pension.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1989 to August 1991.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2011 decision by the Department of Veterans Affairs (VA) Pension Management Center.

In February 2013, in support of his claim, the Veteran and his wife testified at a hearing at the Regional Office RO before the undersigned Veterans Law Judge (VLJ) of the Board, i.e., at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.


FINDING OF FACT

The Veteran served on active duty from October 1989 to August 1991, so for less than 24 months, albeit discharged under honorable conditions.


CONCLUSION OF LAW

His length of service does not meet the threshold eligibility requirements for nonservice-connected pension purposes. 38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.12a, 3.203, 3.314 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159.

As for this claim for a nonservice-connected pension, the Board finds that a discussion of whether VA complied with the VCAA is not required because it is being denied as a matter of law.  So no amount of notice or assistance, however reasonable, would tend to help the Veteran substantiate this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  See also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that remand pursuant to the VCAA is not required where "no reasonable possibility exists that any further assistance would aid the appellant in substantiating her claim"); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (holding that, when the VCAA does not affect the issues to be decided, the Court will not consider the VCAA in reaching its decision).

In claims like this, the VCAA simply does not apply where, as here, resolution of the claim turns entirely on statutory interpretation.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Smith (Claudus), 14 Vet. App. at 231-32.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of the appeal of this claim, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

II. 
Analysis

The law provides that VA shall pay to each Veteran of a period of war who meets the service requirements of this section (as prescribed in subsection (j) of this section) and who is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct, pension at the rate prescribed by this section.  38 U.S.C.A. § 1521(a).

A Veteran meets the service requirements of this section if he served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j).

The term "period of war" is defined by statute.  38 U.S.C.A. § 101(11).  The most recent "periods of war," designated by statute, are the "Vietnam Era" and the "Persian Gulf War."  By statute, the Vietnam Era began on August 5, 1964 and ended on May 7, 1975. 38 U.S.C.A. § 101(29).  The Persian Gulf War began on August 2, 1990 and continues through a date to be prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101(33).  See also 38 C.F.R. § 3.2.

Under the applicable law, a "veteran" is an individual who served in the active military, naval, or air service and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d); see also Harris v. West, 13 Vet. App. 509 (2000).

"Active military, naval, or air service" includes active duty (AD); any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty; and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty.  38 C.F.R. § 3.6.

In cases such as this one at hand, there is another requirement for a claimant to be eligible for pension benefits.  A person who originally enlists (enlisted person only) in a regular component of the Armed Forces after September 7, 1980, and any other person (officer as well as enlisted) who enters on active duty after October 16, 1981, and who has not previously completed a continuous period of active duty of at least 24 months or been discharged, or released from active duty under 10 U.S.C. § 1171 (early out), who does not complete a minimum period of active duty is not eligible for any benefit under Title 38, United States Code or under any law administered by VA based on that period of service.  38 C.F.R. § 3.12a.  The term "minimum period of active duty" means, for the purposes of this section, the shorter of the following periods:  (1) 24 months of continuous active duty (non-duty periods that are excludable in determining VA benefit entitlement (e.g., see 38 C.F.R. § 3.15) are not considered as a break in service for continuity purposes but are to be subtracted from total time served); or (2) the full period for which a person was called or ordered to active duty.  38 C.F.R. § 3.12a(a).

The minimum period of active duty requirement does not apply:  (1) to a person who is discharged or released under 10 U.S.C. §§ 1171 or 1173 (early out or hardship discharge); (2) to a person discharged or released from active duty for a disability adjudged service connected without presumptive provisions of law, or who at the time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability; (3) to a person with a compensable service-connected disability; (4) to the provision of a benefit for or in connection with a service-connected disability, condition, or death; and (5) to benefits under chapter 19 of title 38, United States Code.  See 38 C.F.R. § 3.12a (d) .

Because of this, the threshold issue to initially address in a pension case is whether the Veteran had the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total (P&T) disability and net worth and income requirements then need be addressed.  But if he did not have the requisite wartime service, there is no need to proceed further or address any other downstream issue.

The Veteran had active service from October 6, 1989 to August 16, 1991, when he was given a discharge under honorable conditions.  See DD Form 214.  Therefore, he served during the wartime period of the Persian Gulf War for more than 90 days, so meeting the requirement for wartime service.  38 C.F.R. § 3.3.

Nevertheless, as explained, additional provisions apply to establish the minimum length of service needed for nonservice-connected pension benefits.  And as indicated, this includes additionally considering 38 C.F.R. § 3.12a.  With regards to the requirement that is spelled out in this VA regulation, he did not serve the minimum permissible time on active duty, nor did he complete his term of active duty service.  38 C.F.R. § 3.12a.  He therefore has not established the requisite minimum length of service for nonservice-connected pension benefits.  As reflected on his DD Form 214, he had less than 24 months of continuous active duty.  Id.

The Board additionally sees that the Veteran's DD Form 214 shows that he had no prior active or inactive service, thus precluding the possibility that he met this length-of-service requirement through another period of active duty service.  Rather, his DD Form 214 reflects that he received a discharge for "unsatisfactory performance", albeit under honorable conditions.

In addition, although 38 C.F.R. § 3.12a(d) sets forth several exceptions to the requirement for a minimum period of active duty, none of these special provisions are shown to apply to facts of this particular case.  To wit the Veteran was not discharged or released under 10 U.S.C. §§ 1171 or 1173 (early out or hardship discharge).  He was not discharged for a disability adjudged service-connected without presumptive provisions of law.  At the time of discharge, he did not have a service-connected disability - in fact, he noted on his Report of Medical Examination at discharge that he was in good health, and the examiner noted on the accompanying Report of Medical Examination that the Veteran was indeed healthy.  See Report of Medical History and Report of Medical Examination dated in July 1991.

At present, the Veteran still does not have a compensable service-connected disability and, in fact, is not currently service connected for any disability.  He does not currently have a claim pending for service connection.  Lastly, he is not covered by any other exception listed in 38 C.F.R. § 3.12a(d).

Lacking the threshold minimum active duty service requirements, the basic eligibility requirements for VA pension benefits are not met and, indeed, cannot be.  Thus, this claim must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430 (holding that where the law, and not the evidence, is dispositive of a claim, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law).


ORDER

This claim of entitlement to nonservice-connected pension is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


